Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 09/10/2020.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 11/01/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. Claims 1-5, 7-15 are rejected under 35 U.S.C. 102 a (1) as being anticipated by Aoki et al (US 2005/0122197 A1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Regarding independent claim 1, Aoki et al (US 20050122197 A1) teaches, A sensor device for measuring a rotational position of an element that is rotatable about an axis of rotation (paragraph [0046], [0054]), comprising: a sender member emitting a magnetic field (transmission winding element 9, figure 1, paragraph [0047]); and a plurality of receiving members receiving the magnetic field (receiver winding 13, 15 and 17, figure 1), each of the receiving members has a pair of conductors that together delimit a pair of surrounded areas (figures 1 and 16), each of the surrounded areas tapers in and against a circumferential direction at ends of the surrounded areas (figure 16).

Regarding dependent claim 2, Aoki et al (US 20050122197 A1) teaches the sensor device of claim 1.
Aoki et al further teaches, each of the surrounded areas is a convex area that expands and contracts in the circumferential direction about the axis of rotation (elements 13, 15 and 17 in figure 16).

Regarding dependent claim 3, Aoki et al (US 20050122197 A1) teaches the sensor device of claim 1.


Regarding dependent claim 4, Aoki et al (US 20050122197 A1) teaches the sensor device of claim 1.
Aoki et al further teaches, wherein each of the conductors has an elongated shape that resembles a graph of a spatially periodic function (figure 16).

Regarding dependent claim 5, Aoki et al (US 20050122197 A1) teaches the sensor device of claim 1.
Aoki et al further teaches, wherein the receiving members have an identical shape (paragraph [0048]).

Regarding dependent claim 7, Aoki et al (US 20050122197 A1) teaches the sensor device of claim 1.
Aoki et al further teaches, wherein the conductors are substantially symmetrical to each other with respect to a cylindrical circumferential surface (figure 16).

Regarding dependent claim 8, Aoki et al (US 20050122197 A1) teaches the sensor device of claim 1.
Aoki et al further teaches, wherein a plurality of sections of the conductors that enclose the surrounded areas are curved sections (figure 16).
Regarding dependent claim 9, Aoki et al (US 20050122197 A1) teaches the sensor device of claim 1.
Aoki et al further teaches, wherein the conductors have no straight sections extending in a radial direction (figure 16).

Regarding dependent claim 10, Aoki et al (US 20050122197 A1) teaches the sensor device of claim 1.
Aoki et al further teaches, wherein the sender member has a coil (transmission winding element 9).

Regarding dependent claim 11, Aoki et al (US 20050122197 A1) teaches the sensor device of claim 1.
Aoki et al further teaches, wherein the sender member surrounds the receiving members (figures 1 and 16).

Regarding dependent claim 12, Aoki et al (US 20050122197 A1) teaches the sensor device of claim 4.
Aoki et al further teaches, wherein a distance between the sender member and the receiving members along the circumferential direction is less than one-quarter of a period (Figures 16, 20).

Regarding dependent claim 13, Aoki et al (US 20050122197 A1) teaches the sensor device of claim 1.
Aoki et al further teaches, wherein a distance between the sender member and the receiving members along the circumferential direction is less than one-quarter of a length of the sender member along the circumferential direction (Figures 16, 20)).

Regarding dependent claim 14, Aoki et al (US 20050122197 A1) teaches the sensor device of claim 4.
Aoki et al further teaches, wherein the sender member and/or at least one of the receiving members substantially lie in a plane (paragraph [0046]).

Regarding dependent claim 15, Aoki et al (US 20050122197 A1) teaches the sensor device of claim 4.
Aoki et al further teaches, wherein the sender member and/or at least one of the receiving member is a conductive path on a printed circuit board (paragraph [0046]).
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

4. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Aoki et al (US 2005/0122197 A1) and in view of Howard et al (US 2010/0001718 A1).     
Regarding dependent claim 6, Aoki et al (US 20050122197 A1) teaches the sensor device of claim 5.
Aoki fails to explicitly teach, the receiving members are shifted by a quarter of a period to each other along the circumferential direction. Aoki however teaches that, the receiver windings 13, 15 and 17 are arranged with a phase shift of .lambda./6 each (paragraph [0050]). 
Howard et al (US 2010/0001718 A1) teaches, an inductive displacement detector, operable to measure the displacement of relatively moveable bodies and which has particular, but not exclusive, relevance to motor encoders.
Howard et al (US 2010/0001718 A1) further teaches, In FIG. 2 an electrical intermediate device [2] is shown with a rectangular form serpentine conductor co-operating with rectangular formed windings [1a & 1b] on the antenna [1]. The invention is not necessarily constrained to such a construction. The windings may be in a sinusoidal, triangular, elliptical or other such form. FIG. 6 shows a triangular form of the winding arrangement in the antenna [1] embodied on a PCB. The antenna [1] comprises a transmit winding [1c] extending along the measurement axis and surrounding two receive windings [1a & 1b] which are offset by ¼ of their winding pitch so as to form a sinusoidal and cosinusoidal winding. Each of the receive windings [1a & 1b] is formed by a serpentine conductor extending along the measurement axis on the top layer of a PCB; connecting to the bottom layer via a plated through hole towards the end of the antenna [1] and 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Aoki et al by providing receive windings offset by ¼ of their winding pitch, as taught by Howard et al.  
One of the ordinary skill in the art would have been motivated to make such a modification so as to form a sinusoidal and cosinusoidal winding, two voltages in quadrature are received. These can be measured and an arctangent calculation carried out to provide an electrical indication of the relative displacement, as taught by Howard et al (paragraph [0018], [0058]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.


/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858